Citation Nr: 0818643	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep disorder.
 
2.  Entitlement to service connection for a bilateral 
shoulder disorder, to include arthralgia and degenerative 
joint disease (claimed as shoulder muscle cramps).
 
 
REPRESENTATION
 
Appellant represented by:     The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his wife
 



ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from December 1967 to 
December 1971.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke , 
Virginia .
 
The veteran appeared at a Board hearing in June 2004 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.  He 
also requested an RO hearing, which was scheduled for 
September 2002, but he failed to appear for it. 
 
In a January 2007 decision, the Board denied the veteran's 
claim for service connection for hearing loss.  The Board 
remanded the sleep disorder and bilateral shoulder claims to 
the RO, via the Appeals Management Center (AMC), in 
Washington , DC , for additional development, including 
complete compliance with the Board's October 2004 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998). The RO 
completed the additional development as directed, continued 
to deny the claims, and returned the case to the Board for 
further appellate review.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the probative evidence indicates 
that a sleep disorder is not related to an in-service disease 
or injury, or secondary to a service-connected disability.
 
2.  The preponderance of the probative evidence indicates 
that a bilateral shoulder disorder is not related to an in-
service disease or injury, it is not secondary to a service-
connected disability, and arthritis of the shoulder was not 
compensably disabling within a year of  the appellant's 
separation from active duty.
 
 
CONCLUSIONS OF LAW
 
1.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).
 
2.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis of the 
shoulder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  A March 2001 letter 
informed the veteran of VA's duty to assist him in the 
development of his claim.  A January 2004 letter  notified 
the veteran of the information and evidence needed to 
substantiate and complete a claim for service connection on 
both direct and secondary bases, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain, and of the 
need to submit all pertinent evidence in his possession.  The 
Board notes that a January 2006 rating decision included a 
comprehensive notice of the evidence needed to support a 
claim for direct and presumptive service connection, as well 
as service connection on a secondary basis.
 
A February 2007 VA letter reiterated the VCAA notice 
requirements, including adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Further, following issuance of the letter, the 
claims were readjudicated in the October 2007 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case  or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and he in fact did participate.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).
 
VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
 
Analysis
  
Sleep disorder.  Service medical records are negative for any 
entries related to complaints, findings, or treatment for, 
sleep-related symptoms or a disorder.  The veteran denied any 
prior history of frequent trouble sleeping on his August 1971 
Report Of Medical History For Separation.  There is no 
evidence of complaints or treatment for a sleep disorder 
until several years after his separation from active 
service.  All indicia are that his symptoms had their onset 
no earlier than 1989.  Records related to the veteran's low 
back disorder, specifically those related to treatment of a 
1985 episode, note no entry of a sleep disorder among the 
veteran's medical history.
 
The veteran's primary private physician for his sleep 
disorder was Dr. Cale.  A May 1998 treatment record notes 
that the veteran reported an eight to nine year history of 
insomnia, and perhaps longer.  Dr. Cale noted that the 
veteran reported that his sleep difficulties dated to 1989-
some 18 years after his separation from active service.  A 
sleep study was inconclusive due to the veteran's sleep being 
so poor.  Dr. Cale opined the etiology of the veteran's 
disorder appeared to be circadian phase delay, as 
neurological involvement was ruled out, and Dr. Cale opined 
the veteran did not manifest non-24-hour pattern.  None of 
Dr. Cale's extensive records indicate any opinion or comment 
to the effect that the veteran's sleep disorder is causally 
related to his active service, or even had its onset in 
active service.
 
Thus, the probative evidence of record preponderates against 
the claim on a direct basis.  38 C.F.R. § 3.303.
 
A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).
 
In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).
 
Service connection is in effect for generalized anxiety,  and 
left ankle disorders.  Historically, the veteran was treated 
for an unstable left ankle during service, and he underwent a 
Watson-Jones procedure to stabilize the ankle ligaments.  A 
January 2006 rating decision granted service connection for 
the anxiety disorder, effective July 1999.  A July 2005 VA 
mental examination report on which the grant of entitlement 
to service connection for a psychiatric disorder was based 
notes that while it was likely the veteran's left ankle 
disorder precipitated his existing anxiety disorder, it was 
unlikely that it contributed to his chronic insomnia.
 
Private records of Dr. Barch, who assessed the veteran's 
sleep disorder noted that, as least by history, the veteran's 
sleep appeared disrupted by his arthritis.  The diagnostic 
impressions included probable sleep disruption by chronic 
pain.  As discussed below, however, the veteran asserts 
chronic pain in multiple joints, and Dr. Barch did not 
specifically link his assessment to a particular joint.
 
A July 2004 report of the veteran's family physician, Dr. 
Finch, M.D., notes the veteran had been a patient of his 
clinic since 1998, and that he was seen intermittently for 
low back pain and insomnia.  Dr. Finch noted that it was 
"possible" the veteran's lumbar back problems, as well as 
his anxiety and insomnia were related to his previous ankle 
injury.  He furth er observed that it was difficult to linked 
them together precisely, and that the records of all of the 
orthopedic physicians who treated the veteran would be 
helpful
 
The July 2005 orthopedic examination report notes the 
examiner's review of the claims file and his observation that 
the veteran had received numerous diagnoses over the years, 
including those for persistent joint pain.  The veteran told 
the examiner that he had experienced persistent left ankle 
pain and limitation of motion since his separation from 
service which, on a scale from 1 to 10, he assessed as 6/10.  
According to the veteran, the left ankle pain was constant-
without let-up, but he had no difficulty walking, and he 
denied any swelling, locking.  Following a physical 
examination the disorder was diagnosed as residuals of a left 
ankle injury, status post-ligament reconstruction, with 
degenerative arthritis with minimal limitation of motion.  
The examiner observed that the residuals of the veteran's 
1971 left ankle injury, as revealed by the findings on 
examination, were not significant, and that his limitation of 
motion was minimal.   The examiner opined that the veteran's 
shoulder disorder was not related to his left ankle disorder.
 
The Board now turns to the only probative medical evidence of 
record favorable to the veteran, which is the neurologist's 
opinion who conducted the June 2007 examination.  The 
examination report notes the veteran told the examiner that 
he had a history of insomnia that dated back many years, and 
he could not ascertain the date with any degree of certainty. 
He felt he had experienced difficulty falling asleep since at 
least since the late 1960s.  He also noted that he had been 
treated with various medications over the years, including 
Ambien and Halcion, with no relief of his symptoms.  He 
currently was taking Rozerem, which did provide relief.  The 
examiner noted his review of the claims file revealed the 
veteran's primary physician for his sleep disorder was Dr. 
Cal e, and that the veteran's medical problem included 
polyarthritis affecting the spine and shoulders.
 
The examiner noted that his examination was confined to 
neurology.  Physical examination revealed no neurological 
abnormalities.  Following examination the examiner opined 
that it was as least as likely as not that the veteran's 
current sleep disorder had its onset during his active 
service.  He opined that the veteran's anxiety disorder did 
not contribute to his sleep disorder.  Further, while the 
left ankle disorder was not a direct cause of the sleep 
disorder, it did seem to contribute to or increase the 
severity of the veteran's sleep disorder.
 
Initially, the probative medical evidence of record 
preponderates against the veteran's claim that his sleep 
disorder is directly linked to his service-connected left 
ankle disorder.  38 C.F.R. § 3.310.  The VA psychiatrist at 
the 2005 examination opined there was no linkage between the 
two, and the VA orthopedist made no connection between the 
two.  The Board notes Dr. Finch's opinion, but rejects it as 
tentative.  He noted the possibility that there was a causal 
connection.  Such language does not rise to the level of 
probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative).  He also clearly 
ind icated that he was not really intimately familiar with 
the veteran's orthopedic medical history, as he noted that 
review of all of the veteran's orthopedic records would be 
helpful.
 
In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).
 
While the VA neurologist noted reviewing the claims file, 
objective indicia show that the review was less than 
comprehensive.  First, he specifically noted the RO's request 
that he comment on Dr. Finch's July 2004 report, but that it 
was not in the claims file.  As commented on above, Dr. 
Finch's 2004 report is in fact in the claims file.  Further, 
while the VA neurologist noted Dr. Cale had provided the vast 
majority of the veteran's treatment for his sleep disorder, 
he noted only his diagnosis and none of the veteran's history 
of the disorder as noted by Dr. Cale.  Thus, the Board finds 
no credible factual basis for the neurologist's opinion that 
the onset of the veteran's sleep was during his active 
service.
 
The Board is most mindful that it cannot reject a medical 
opinion solely on the rationale that it was based on history 
given by the claimant without first testing the credibility 
of the history on which it was based.  Kowalski v. Nicholson, 
19 Vet. App. 171, 179  (2005).  The most significant facet of 
finding no factual basis is that, prior to the 2007 VA 
neurology examination, there is no evidence in the service 
medical or private treatment records of the veteran ever 
stating the onset of his disorder was during the 1960's, 
which was during his active service.  As noted earlier in 
this decision, Dr. Cale noted it as having begun in the 
1990's.  Further, Dr. Cale's records contain no entry to the 
effect that the veteran's orthopedic disorders contributed to 
his insomnia, though he noted them.  Dr. Cale ventured no 
further than to opine in 1999 that there may have been a 
psychiatric component of the veteran's symptoms.  Further, 
neither did the veteran assert at the hearing that his sleep 
disorder started during his active service.  Thus, the Board 
attaches no credibility to the veteran's report at the 2007 
neurology examination that his insomnia started in the 
1960's.
 
The Board must also accord minimal weight to the 
neurologist's opinion that the veteran's left ankle disorder 
contributed to or increased the severity of the veteran's 
sleep disorder.  First, the neurologist did not opine that it 
was probable.  Instead, he noted that it "certainly seem to 
contribute . . . ."  See Obert, 5 Vet. App. at 33.  Second, 
he provided no rationale for the opinion.  The veteran's 
private treatment records note his most prominent orthopedic 
disorder over the years has been his low back and bilateral 
shoulder disorder.  None of these records note a complaint or 
report from the veteran that his left ankle contributed to 
his insomnia.  Again, at the hearing, while noting pain made 
it difficult for him to fall asleep, the veteran placed no 
special emphasis on his ankle while describing his sleep 
difficulties.  He mentioned it generally, but keyed on the 
deteriorating state of his shoulders and back.  Transcript, 
p. 10.  When asked if he was taking medication to help his 
symptoms, he only mentioned his medication for his back and 
shoulders, Paxil.  Id., at 11.
 
Thus, the Board finds the probative evidence of record 
preponderates finding that a service-connected left ankle 
disorder aggravating his chronic sleep disorder to a 
sufficient extent of chronic worsening that would merit 
service connection for the degree of aggravation.  Allen.  
 
The Board takes this opportunity to note that while the 
preponderance of the evidence is against granting a separate 
award of service connection for a sleep disorder, if  the 
evidence warrants his complaints of insomnia may impact the 
rating assigned for his service connected psychiatric 
disorder. 38 C.F.R. § 4.130.   That rating is not, however, a 
question currently before the Board.
 
Bilateral shoulder disorder.  The veteran is currently 
diagnosed with degenerative arthritis of both shoulders.  In 
addition to the legal standard for service connection on a 
direct and secondary basis discussed above, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.
 
When asked at the hearing if he sustained any injury to his 
shoulders during his active service, the veteran noted he 
played baseball, softball, and football during his first 18 
mont hs of service, and that he got banged up a little bit.  
He also noted that he went to sick call a couple of times as 
a result.  Transcript, pp. 12-13.
 
Service medical records are negative for any entries related 
to complaints, findings, or treatment for, symptoms related 
to the veteran's shoulders.  The veteran noted his left ankle 
surgery and treatment for back pain on his August 1971 Report 
Of Medical History for his separation examination but ind 
icated no history of complaints or treatment for either 
shoulder.  The August 1971 Report Of Medical Examination For 
Separation notes the veteran's upper extremities were 
assessed as normal.
 
There is no evidence of any complaints or treatment for 
shoulder pathology within one year of the veteran's 
separation from active service or within the years 
immediately following his active service.  Earliest 
documented treatment occurred in the 1980's.  The July 2005 
VA orthopedic examination report notes the absence of any 
record of treatment prior to 1986.  While the veteran is 
competent to provide testimony that he was "banged up" 
secondary to his participation in sports during his active 
service, 38 C.F.R. § 3.159(a), he is not competent to link a 
current diagnosis of shoulder arthritis to that sports 
activity.  Thus, the Board finds the probative evidence of 
record preponderates against service connection on both a 
direct and presumptive basis.  38 C.F.R. § 3.303, 3.307, 
3.309(a).
 
The primary favorable evidence in support of the veteran's 
claim is from his chiropractic practitioner, Dr. Fierro.  In 
a June 2004 report, he noted his treatment of the veteran in 
the 1980's and 90's, and he opined it was as likely as not 
that the veteran's shoulder problems were a long-term result 
of his left ankle injury and resulting surgery.  The basis of 
his opinion was that the surgery resulted in the veteran's 
left leg being shorter than the right, which placed undue 
biomechanical stress on the shoulders, which resulted in 
their dysfunction and degeneration.
 
The July 2005 VA orthopedic examination reached a diagnosis 
of bilateral shoulder degenerative arthritis, confirmed by X-
rays.  Further, the examiner noted that the veteran's 
bilateral shoulder degenerative arthritis was part of the 
generalized arthritis that affected most of his joints, and 
that is was secondary to wear and tear of aging and his post-
military occupation.  He also specificially opined that the 
bilateral shoulder arthritis was not the result of the 
veteran's left ankle disorder.
 
The claims file was again referred to the orthopedic examiner 
for specific comment on Dr. Fierro's opinion.  The July 2007 
examination report notes the examiner conducted a 
comprehensive review of the claims file.  He noted that the 
1970 Watson-Jones procedure performed on the left ankle was a 
reconstruction procedure to treat the lateral ankle 
instability.  He then set forth a comprehensive review of the 
veteran's medical history, including his award of benefits 
administered by the Social Security Administration.  He noted 
the veteran's 20-year history of shoulder pain, and that he 
was diagnosed with arthritis in the shoulders in the early 
1990's.  There was no documentation, noted the examiner, of 
any shoulder injury during active service.
 
As concerns Dr. Fierro's 2004 opinion, the 2007 VA examiner 
noted that Dr. Fierro grouped together the veteran's 
degenerative changes that affected his back and shoulders and 
related them to the left ankle disorder.  Further, the 2007 
VA examiner observed that the basis of Dr. Fierro's opinion 
was not valid.  The veteran's in-service ankle surgical 
procedure, per the medical literature, is not associated with 
causing limb length discrepancy.  The examiner then noted a 
study of the Watson-Jones procedure that indicated the 
possible complications of the procedure did not include 
alteration of limb length.  Thus, the examiner opined, the 
veteran's reported limb length discrepancy cannot be 
attributed to a ligament repair procedure.  He opined that it 
was not likely left ankle degenerative changes with 
limitation of motion are causally related to the veteran's 
bilateral shoulder degenerative arthritis.
 
In light of the above, the Board finds the probative evidence 
of record preponderates against service connection for the 
veteran's bilateral shoulder disorder on a secondary basis.  
38 C.F.R. § 3.310.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 
The benefit sought on appeal is denied.
 
 



ORDER
 
Entitlement to service connection for sleep disorder is 
denied.
 
Entitlement to service connection for a bilateral shoulder 
disorder, to include arthralgia and degenerative joint 
disease (claimed as shoulder muscle cramps), is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


